Case: 13-12312   Date Filed: 02/21/2014   Page: 1 of 10


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 13-12312
                        Non-Argument Calendar
                      ________________________

                       Agency No. A073-724-890



CLEMENTE LOPEZ GOMEZ,
a.k.a. Emilio Lopez,

                                                                      Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                           (February 21, 2014)



Before HULL, MARCUS, and EDMONDSON, Circuit Judges.
              Case: 13-12312     Date Filed: 02/21/2014   Page: 2 of 10


PER CURIAM:



      Clemente Lopez Gomez, a native and citizen of Mexico, seeks review of the

Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from the

Immigration Judge’s (“IJ”) denial of his withholding of removal application. On

appeal, Gomez argues that the IJ’s and BIA’s conclusion that he is unentitled to

withholding of removal is not supported by substantial evidence. He contends that

the evidence shows both that he was persecuted in the past and that he more likely

than not will be persecuted in the future on account of his political opinion or

membership in a particular social group. Gomez also asserts that he presented a

successful pattern-or-practice claim and that the BIA and IJ failed to undertake a

reasoned consideration of the record.

      We review subject matter jurisdiction de novo. Amaya-Artunduaga v. U.S.

Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). We lack jurisdiction over claims

about which a petitioner has failed to exhaust his administrative remedies. Id.

      “We review only the [BIA’s] decision, except to the extent that it expressly

adopts the IJ’s opinion. Insofar as the [BIA] adopts the IJ’s reasoning, we will

review the IJ’s decision as well.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th

Cir. 2001) (citation omitted).




                                          2
              Case: 13-12312     Date Filed: 02/21/2014   Page: 3 of 10


      Factual determinations are reviewed under “the highly deferential substantial

evidence test,” which requires us to “view the record evidence in the light most

favorable to the agency’s decision and draw all reasonable inferences in favor of

that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en

banc). “To reverse . . . fact findings, we must find that the record not only

supports reversal, but compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283,

1287 (11th Cir. 2003).

      The BIA must consider all evidence that an applicant has submitted but is

not required to address specifically each claim made by the petitioner or each piece

of evidence presented. Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th Cir.

2006). The BIA must “consider the issues raised and announce its decision in

terms sufficient to enable a reviewing court to perceive that it has heard and

thought and not merely reacted.” Id. “Our limited review of whether the [BIA]

gave reasoned consideration to a petition does not amount to a review for whether

sufficient evidence supports the decision of the [BIA], and we lack jurisdiction to

review petitions that contest the weight and significance given [by the BIA] to

various pieces of evidence.” Perez-Guerrero v. U.S. Att’y Gen., 717 F.3d 1224,

1232 (11th Cir.) (quotation omitted), petition for cert. filed, No. 13-323 (Sept. 10,

2013).




                                          3
              Case: 13-12312     Date Filed: 02/21/2014    Page: 4 of 10


      The Attorney General is required to grant withholding of removal to an alien

who establishes that his life or freedom would be threatened on account of race,

religion, nationality, membership in a particular social group, or political opinion.

Mendoza, 327 F.3d at 1287; see also Immigration and Nationality Act (“INA”)

§ 241(b)(3), 8 U.S.C. § 1231(b)(3). “An alien bears the burden of demonstrating

that he more-likely-than-not would be persecuted . . . upon his return to the country

in question.” Mendoza, 327 F.3d at 1287.

      Evidence of past persecution on account of a protected ground creates a

presumption that the alien’s life or freedom would be threatened upon return to his

country, but this presumption may be rebutted if country conditions have

fundamentally changed or the person could safely relocate within the country. 8

C.F.R. § 208.16(b)(1)(i)(A)-(B). If, however, the alien does not establish past

persecution, he bears the burden of showing that, more likely than not (1) he would

be persecuted in the future on account of one of the five enumerated grounds; and

(2) he could not avoid this future threat to his life or freedom by relocating if,

under all the circumstances, it would be reasonable to expect relocation. Id.

§ 208.16(b)(2); see also Mendoza, 327 F.3d at 1287. The alien can establish future

persecution by showing either that he will, more likely than not, be singled out for

persecution or that (1) a pattern or practice, in the country in question, exists “of

persecution of a group of persons similarly situated to the applicant on account of”


                                           4
              Case: 13-12312     Date Filed: 02/21/2014   Page: 5 of 10


a protected ground, and (2) he is included or identified with that group “such that it

is more likely than not that his . . . life or freedom would be threatened.” 8 C.F.R.

§ 208.16(b)(2)(i)-(ii).

      Although the term is not defined by the INA, we have said that “persecution

is an extreme concept, requiring more than a few isolated incidents of verbal

harassment or intimidation, and that mere harassment does not amount to

persecution.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005)

(quotations omitted). Still, serious physical injury is not required to prove past

persecution where the petitioner demonstrates repeated threats combined with

other forms of severe mistreatment. See De Santamaria v. U.S. Att’y Gen., 525

F.3d 999, 1009 (11th Cir. 2008).

      We have also said that “a threatening act against another [is] evidence that

the petitioner suffered persecution where that act concomitantly threatens the

petitioner.” Id. at 1009 n.7. But threats or harm to a petitioner’s family members

do not “constitute or imply persecution of the petitioner where there has been no

threat or harm directed against the petitioner.” Cendejas Rodriguez v. U.S. Att’y

Gen., 735 F.3d 1302, 1308 (11th Cir. 2013).

      While a voluntary return to one’s home country does not foreclose a finding

that the petitioner feared persecution, it weakens his claim. De Santamaria, 525

F.3d at 1011. We have also considered the length of time between the alleged past


                                          5
                Case: 13-12312    Date Filed: 02/21/2014     Page: 6 of 10


persecution and the date of the alien’s potential removal in assessing the risk of

future persecution. See Sepulveda, 401 F.3d at 1232 (four years had passed since

the petitioner left the country after participating, in a leadership role, in a

nonviolent movement, and the evidence did not show that the petitioner’s notoriety

as an activist would outlast her absence).

      Upon review of the record and consideration of the parties’ briefs, we deny

Gomez’s petition for review.

      Here, as a threshold matter, Gomez failed to exhaust his pattern-or-practice

claim because he did not raise it before the BIA. See Amaya-Artunduaga, 463

F.3d at 1250. Accordingly, we lack jurisdiction to review it. See id. As the BIA

adopted the IJ’s reasoning, we will review both the BIA’s and IJ’s decisions in our

analysis of Gomez’s remaining, properly exhausted claims. See Al Najjar, 257

F.3d at 1284.

      Substantial evidence supports the determination that Gomez failed to

establish he was entitled to withholding of removal. First, the record does not

compel a conclusion that Gomez suffered past persecution; therefore, he is entitled

to no presumption of future persecution. See Mendoza, 327 F.3d at 1287. Gomez

testified that, because he was a member of the Confederacion Nacional Campesina

(“CNC”), he received three threats from men associated with a rival political

organization -- the Red Internacional Indigena Oaxacana (“RIIO”) -- over a two-


                                             6
              Case: 13-12312    Date Filed: 02/21/2014    Page: 7 of 10


month period in 2003 while he was living in his hometown of San Juan Mixtepec.

He stated that, while RIIO men verbally threatened him, pointed a gun at his chest,

and shot at his feet to scare him, never was he actually harmed. It is significant

that, after those incidents, he resided in Mexico for almost a year without anything

more happening.

      Under the law, persecution is an extreme concept. Gomez’s evidence does

not compel a finding that his mistreatment exceeded “a few isolated incidents” of

intimidation: acts that failed to reach the level of persecution. See Sepulveda, 401

F.3d at 1231. Although we have written that physical injury is not required for a

showing of persecution when the petitioner has received multiple threats, the

threats must be combined with other forms of serious mistreatment. See De

Santamaria, 525 F.3d at 1009. Gomez testified that the only alleged instances of

persecution he faced while in Mexico were the three threats; so, he failed to show

other kinds of severe mistreatment.

      Furthermore, while threats and harm to others can be evidence that the

petitioner suffered past persecution, the acts must concomitantly threaten the

petitioner. See De Santamaria, 525 F.3d at 1009 n.7; see also Cendejas Rodriguez,

735 F.3d at 1308. Gomez submitted that one of his brothers was the president of

the CNC and faced constant threats from the RIIO, another was a former secretary

of the CNC and was kidnapped on two occasions, a third was beaten, and his


                                          7
              Case: 13-12312     Date Filed: 02/21/2014    Page: 8 of 10


cousin was murdered; but none of those acts were done to threaten Gomez. While

Gomez also made conflicting statements about whether the RIIO -- while Gomez

was living in the United States -- beat Gomez’s father in 2009 or 2010 in an effort

to gain information about Gomez’s whereabouts, the record does not compel a

finding that this incident represented a threat to Gomez and rose to the level of

persecution. See Mendoza, 327 F.3d at 1287. In sum, substantial evidence

supports the IJ’s and BIA’s decision on past persecution.

      Second, substantial evidence also supports the IJ’s and BIA’s decision that

Gomez would not (more likely than not) be singled out for persecution upon return

to Mexico. Gomez provided evidence that two of his brothers held high-ranking

posts within the CNC, while he participated in the organization as a low-level

messenger. He testified that his brothers have faced threats and violence from the

RIIO since he left Mexico in 2004, and he argued that he would be treated the

same if he returned. This evidence does not compel the conclusion that Gomez has

a well-founded fear of future persecution if he returns to Mexico. See Djonda v.

U.S. Att’y Gen., 514 F.3d 1168, 1174-77 (11th Cir. 2008) (evidence that

petitioner’s differently-situated brothers were persecuted for their political

activities did not compel the conclusion that petitioner would be treated the same).

      Other facts also support the BIA’s and IJ’s conclusion. Gomez testified that

he left Mexico in mid-2004; so nearly ten years have passed since his departure.


                                           8
              Case: 13-12312    Date Filed: 02/21/2014    Page: 9 of 10


We noted in Sepulveda that there was no evidence that a visible participant in a

social movement would still face persecution after a four-year absence. 401 F.3d

at 1232. It seems even more unlikely that Gomez, as a mere messenger, would be

persecuted ten years after his departure. Moreover, Gomez willingly returned to

Mexico for a visit in 2005, which undermines his claim that he still faces

persecution. See De Santamaria, 525 F.3d at 1011. Gomez stayed with his

grandmother in Mexico City for most of his 2005 visit to Mexico, and he was not

injured during that time, nor was his liberty restricted. Accordingly, he did not

establish that he could not relocate (away from San Juan Mixtepec) to another part

of Mexico if he were removed. Therefore, the record does not compel a finding

that Gomez would (more likely than not) face persecution upon return to Mexico.

See Mendoza, 327 F.3d at 1287.

      The BIA and IJ reached their conclusions based on reasoned consideration

of Gomez’s claim. While Gomez asserts that the BIA and IJ overlooked certain

facts, they are not required to address each piece of evidence in their analysis. See

Tan, 446 F.3d at 1374. Gomez’s argument that the BIA mischaracterized his

evidence when it stated that he had “lived” in Mexico City in 2005 is meritless.

The BIA’s characterization of Gomez’s 50-day stay in Mexico City is reasonable

and reasoned, even if Gomez would classify it as a “visit.” Nothing in the BIA’s

or IJ’s reasoning or discussion of the evidence undermines the conclusion that they


                                          9
             Case: 13-12312     Date Filed: 02/21/2014   Page: 10 of 10


considered Gomez’s arguments and evidence. The BIA and IJ made adequate

findings for this Court to see that they carefully considered the record. See id.

Gomez really asks just for a reweighing of the evidence, which is not the purpose

of reasoned consideration review. See Perez-Guerrero, 717 F.3d at 1232.

      In sum, substantial evidence supports the BIA’s and IJ’s reasoned

determination that Gomez was not persecuted in the past and would not probably

be persecuted in the future. We deny Gomez’s petition.

      PETITION DENIED.




                                          10